Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of August 1, 2016, there were 65,864,979 shares of registrant’s common stock outstanding. Table Of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2016 and December 31, 2015 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2016 and 2015 2 Condensed Consolidated Statements of Cash Flows for the SixMonths Ended June 30, 2016 and 2015 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 27 Signatures 28 Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (U.S. Dollars in Thousands, Except Share and Per Share Data) June 30, December 31, 2016 2015 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 75,641 $ 115,857 Accounts receivable, less allowance for doubtful accounts 243,087 182,185 Inventories 366,745 325,375 Prepaid expenses and other assets 13,125 8,600 Total current assets 698,598 632,017 Property and equipment, net 206,700 184,213 Customer lists, net 49,883 39,313 Patents, net 54,009 53,772 Other intangible assets, net 3,179 2,768 Tradenames, net 159,952 161,057 Goodwill 716,845 669,719 Deferred income taxes 24,421 34,812 Other assets 2,948 964 Total assets $ 1,916,535 $ 1,778,635 Liabilities and stockholders’ equity Current liabilities: Short-term borrowings $ 33,649 $ 8,594 Accounts payable 166,693 108,332 Accrued wages and employee benefits 22,193 13,101 Other accrued liabilities 88,609 82,540 Current portion of long-term borrowings and capital lease obligations 12,897 657 Total current liabilities 324,041 213,224 Long-term borrowings and capital lease obligations 1,034,836 1,037,132 Deferred income taxes 8,745 4,950 Other long-term liabilities 62,890 57,458 Total liabilities 1,430,512 1,312,764 Redeemable noncontrolling interests 35,685 – Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 70,142,664 and 69,582,669 shares issued at June 30, 2016 and December 31, 2015, respectively 701 696 Additional paid-in capital 443,833 443,109 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 389,269 358,173 Accumulated other comprehensive loss ) ) Stockholders’ equity attributable to Generac Holdings, Inc. 450,391 465,871 Noncontrolling interests ) – Total stockholders' equity 450,338 465,871 Total liabilities and stockholders’ equity $ 1,916,535 $ 1,778,635 See notes to condensed consolidated financial statements. 1 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (U.S. Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ 367,376 $ 288,360 $ 653,911 $ 600,178 Costs of goods sold 243,229 192,463 431,704 401,678 Gross profit 124,147 95,897 222,207 198,500 Operating expenses: Selling and service 42,366 28,474 79,635 58,602 Research and development 9,889 8,412 18,086 16,575 General and administrative 19,593 13,564 37,426 27,770 Amortization of intangibles 8,217 5,980 16,014 11,175 Total operating expenses 80,065 56,430 151,161 114,122 Income from operations 44,082 39,467 71,046 84,378 Other (expense) income: Interest expense ) Investment income 4 35 36 72 Loss on extinguishment of debt – ) – ) Costs related to acquisition – – ) – Other, net 158 ) 545 ) Total other expense, net ) Income before provision for income taxes 32,864 23,472 48,795 54,175 Provision for income taxes 11,921 8,628 17,640 19,646 Net income 20,943 14,844 31,155 34,529 Income attributable to noncontrolling interests 55 - 59 - Net income attributable to Generac Holdings Inc. $ 20,888 $ 14,844 $ 31,096 $ 34,529 Net income attributable to Generac Holdings Inc. per common share - basic: $ 0.32 $ 0.22 $ 0.47 $ 0.50 Weighted average common shares outstanding - basic: 65,870,714 65,955,455 68,886,672 Net income attributable to Generac Holdings Inc. per common share - diluted: $ 0.31 $ 0.21 $ 0.47 $ 0.49 Weighted average common shares outstanding - diluted: 66,388,581 66,465,770 70,099,940 Comprehensive income $ 7,622 $ 15,173 $ 19,076 $ 28,040 See notes to condensed consolidated financial statements. 2 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (U.S. Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2015 Operating activities Net income $ 31,155 $ 34,529 Adjustment to reconcile net income to net cash provided by operating activities: Depreciation 10,429 7,988 Amortization of intangible assets 16,014 11,175 Amortization of original issue discount and deferred financing costs 2,122 3,344 Loss on extinguishment of debt – 4,795 Deferred income taxes 9,072 8,935 Share-based compensation expense 5,386 5,090 Other 46 285 Net changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) 29,944 Inventories ) ) Other assets 2,297 ) Accounts payable 17,537 17,377 Accrued wages and employee benefits 6,166 ) Other accrued liabilities ) ) Excess tax benefits from equity awards ) ) Net cash provided by operating activities 81,235 41,579 Investing activities Proceeds from sale of property and equipment 47 88 Expenditures for property and equipment ) ) Acquisition of business, net of cash acquired ) 233 Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings 10,278 9,000 Proceeds from long-term borrowings – 100,000 Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Stock repurchases ) – Payment of debt issuance costs – ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 6,729 8,901 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 115 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 115,857 189,761 Cash and cash equivalents at end of period $ 75,641 $ 155,575 See notes to condensed consolidated financial statements 3 Table Of Contents Generac Holdings Inc.
